HAYS, Chief Justice.
A complaint with three counts was filed before an Administrative Committee of the State Bar of Arizona. After a hearing wherein the respondent, Maxwell Palmer, was represented by counsel and gave testimony, two of the counts were dismissed. The Committee made the following conclusions and recommendations as to the third count:
“It is the conclusion of this Committee, based upon the evidence and its findings :
“1. That respondent neglected to properly represent his client in said cause by failing to prepare and file appellant’s opening brief.
“2. That respondent willfully attempted to deceive and mislead the Court of Appeals, Division One, of the State of Arizona.
“3. That respondent committed the crime of perjury by appearing before the Court of Appeals and falsely testifying under oath that he had prepared and mailed said brief when in truth and in fact he had not done so.
“4. That respondent again committed perjury when he appeared before this Committee on January 5, 1973, and falsely and deliberately testified that he had prepared and mailed said brief when in truth and in fact he had not done so.
“RECOMMENDATION
“This Committee recommends that respondent be disbarred.
* H= * »
Respondent and his counsel were notified of the decision of the Committee, afforded an opportunity to file a written statement in opposition before the Board of Governors of the Arizona State Bar, and informed as to the date of the hearing before the Board. Counsel for the respondent made an oral statement in his behalf before the Board.
A majority of the Board of Governors voted to adopt the decision of the Commit*415tee and recommended to this court that the respondent be disbarred.
Nothing has been filed in this court by either respondent or his counsel. Respondent is known to have left the state of Arizona and certified mail to his last known address was returned “unclaimed.”
A reading of the hearing transcripts supports the conclusions of the Administrative Committee and the Board of Governors. The respondent has violated DR 6-101(A)(3) and DR 1-102(A)(3)(4)(5)(6). It is the obligation of this court to protect the public from those guilty of unprofessional conduct. In re Tanner, 107 Ariz. 534, 490 P.2d 6 (1971).
Ordered that Respondent Maxwell Palmer be and he is hereby disbarred.
CAMERON, V. C. J., and STRUCK-MEYER, LOCKWOOD and HOLOHAN, JJ., concur.